               Case 2:20-cr-00004-TLN Document 27 Filed 06/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0004-TLN
12                                  Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   RUBEN ANGEL CASTRO,                                 DATE: June 18, 2020
                                                         TIME: 9:30 a.m.
15                                  Defendant.           COURT: Hon. Troy L. Nunley
16

17
            By previous order, this matter was set for status on June 18, 2020. By this stipulation and
18
     proposed order, the parties respectfully request that the Court continue the status conference until
19
     August 27, 2020. To the extent it is needed, this stipulation supplements the basis for exclusion of time
20
     under General Order 617, and all prior General Orders addressing public health concerns, and requests
21
     that the Court also exclude time between June 18, 2020, and August 27, 2020, under Local Code T4, for
22
     the reasons set forth below.
23
            On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
24
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
25
     continue all criminal matters to a date after June 1. This and previous General Orders were entered to
26
     address public health concerns related to COVID-19.
27
            Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND    1
      ORDER
                 Case 2:20-cr-00004-TLN Document 27 Filed 06/17/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     2
       ORDER
                 Case 2:20-cr-00004-TLN Document 27 Filed 06/17/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                     STIPULATION
 4          1.      By this stipulation, defendant now moves to continue the status conference until August 27,

 5 2020, at 9:30 a.m., and to exclude time between June 18, 2020, and August 27, 2020, under Local Code

 6 T4.

 7          2.      The parties agree and stipulate, and request that the Court find the following:

 8                  a)     The government has represented that the discovery associated with this case

 9          includes, among other things, a considerable number of investigative reports, video surveillance,

10          audio recordings, and laboratory reports. The government is in the process of producing this

11          discovery, which it anticipates will take up several DVDs.

12                  b)     Counsel for defendant believes she will need some time to go through the

13          discovery, once the government has produced it. Counsel will also need additional time to consult

14          with her client, to review the current charges, to conduct investigation and research related to the

15          charges, to review discovery for this matter, to discuss potential resolutions with her client, to

16          prepare pretrial motions, and to otherwise prepare for trial.

17                  c)     Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny counsel the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                  d)     The government does not object to the continuance.

21                  e)     Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the original

23          date prescribed by the Speedy Trial Act.

24                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of June 18, 2020 to August 27, 2020,

26          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27          because it results from a continuance granted by the Court at defendants’ request on the basis of

28          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      3
      ORDER
                 Case 2:20-cr-00004-TLN Document 27 Filed 06/17/20 Page 4 of 4


 1          of the public and the defendant in a speedy trial.

 2          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: June 16, 2020                                     MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8                                                            /s/ JAMES R. CONOLLY
                                                              JAMES R. CONOLLY
 9                                                            Assistant United States Attorney
10

11   Dated: June 16, 2020                                     /s/ LINDA C. ALLISON
                                                              LINDA C. ALLISON
12
                                                              Assistant Federal Defender
13                                                            Counsel for Defendant
                                                              RUBEN ANGEL CASTRO
14

15
                                            FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 16th day of June, 2020.
17

18

19

20
                                                         Troy L. Nunley
21                                                       United States District Judge

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      4
      ORDER
